OPINION OF THE COURT.
To the Honorable the Senate of the State of Rhode Island and Providence Plantations:
We have received from your Honors a resolution requesting our written opinion on a question of construction arising under the proviso in section 2 of article ii. of the Constitution. The section begins by prescribing the qualifications which shall give the right to vote during the first year after the adoption of the Constitution, and then proceeds as follows, to wit: "From and after that time every such citizen who has had the residence herein required, and whose name shall be registered in the town where he resides, on or before the last day of December, in the year next preceding the time of his voting, and who shall show by legal proof that he has, for and within the year next preceding
the time he shall offer to vote, paid a tax or taxes assessed against him in any town or city in this State, to the amount of one dollar, or that he has been enrolled in a military company in this State, been equipped and done duty therein according to law, and at least for one day during such year, shall have a right to vote in the election of all civil officers and on all questions, in all legally organized town or ward meetings: Provided, that no person shall at any time be allowed to vote in the election of the city council of the city of Providence, or upon any proposition *Page 740 
to impose a tax, or for the expenditure of money, in any town or city, unless he shall within the year next preceding have paid a tax assessed upon his property therein, valued at least at one hundred and thirty-four dollars."
The question which we understand your Honors propound to us in effect is: Does the phrase "in the year next preceding," contained in the proviso, mean in the calendar year next preceding, or in the year in the sense of the twelve months next preceding. In replying to the question, we invite your Honors to remark that the same phrase occurs previously in the same section. We are of the opinion that the construction given to the phrase where it first occurs is the construction to be given to it as used in the proviso, for we can discover no reason for any distinction. The meaning of the phrase as used where it first occurs early became matter of legislative or political controversy. Down to eighteen hundred and fifty-one, the construction prevailed that the year intended was the calendar year, and accordingly the citizen, in order to vote, was obliged by statute to pay his qualifying tax on or before the last day of the preceding calendar year. This construction was not received with satisfaction, and, in 1851, the statute was changed so as to allow the qualifying tax to be paid down to within three days of the day of voting. Since this alteration, for more than thirty years now, the statute, though it has passed through three general revisions, has remained substantially unchanged. The construction, therefore, that the year intended is not the preceding calendar year, but only the preceding twelve months, must be regarded as established. There is in fact, if we consider merely the letter of the Constitution, no decisive reason for preferring either construction to the other, and therefore it seems no more than fair to presume, in favor of the elective right, that the more liberal construction was intended. But, as we have said, the construction which is given to the phrase where it first occurs is the construction to be given to it in the proviso, there being no reason for any distinction. It may be suggested that if the first phrase has had a long legislative, the second has had a longer municipal, construction. We think, however, that the construction adopted by the canvassers of a single town or city, for there is no statement that *Page 741 
it has been generally adopted, is not, as authority, to be compared with a legislative construction accepted with scarcely a ripple of disapproval by the entire voting population of the State. The phrase where it first occurs is preceded by words which make it clear that the tax for the year is the tax which is to be paid within the year, the language being "for and within the year." In the proviso the language is simply "within the year," the words "for and" being omitted. The General Assembly, however, have in their legislation always construed the proviso as if the words were there, and we see no reason to doubt that their construction is according to the true intent of the Constitution. To answer the question which has been put to us, therefore, according to the form in which it has been put to us, as well as according to its effect, we have to say that our opinion is that, in the city of Providence, the qualifying tax for the municipal election in November is the tax which is payable in the preceding month of October, and not the tax which is payable in the month of October of the preceding calendar year.
                                                THOMAS DURFEE, CHARLES MATTESON, JOHN H. STINESS, P.E. TILLINGHAST.
 *Page 1